DISMISSED and Opinion Filed March 25, 2013.




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00894-CV

                     BEECHWOOD SERVICING, LLC, Appellant
                                    V.
                   MIKE OWEN AND BRANDOLYN OWEN, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-03452-E

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice O'Neill
        Before the Court is appellees’ March 5, 2013 motion to dismiss the appeal for want of

prosecution and request for damages for filing a frivolous appeal. In response, appellant filed a

notice of dismissal stating that the appeal had been effectively dismissed on January 6, 2013

because appellant did not file a brief by that date. Appeals are not effectively dismissed in this

Court. If appellant intended not to pursue its appeal, it should have filed a motion to dismiss.

Nevertheless, appellant informs the Court that after its counsel reviewed the extensive record, it

determined that the appeal was not meritorious and made the decision not to file a brief. It

contends the appeal was not frivolous as it followed proper procedures for bringing an appeal

and paid for an extensive record. Only after reviewing the record, was the decision made not to

file a brief.
       We grant appellees’ motion and dismiss the appeal. See TEX. R. APP. P. 42.3(b). We

deny appellees’ request for damages.


                                                /Michael J. O'Neill/
                                                MICHAEL J. O'NEILL
                                                JUSTICE


120894F.P05




                                            2
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BEECHWOOD SERVICING, LLC,                             On Appeal from the County Court at Law
Appellant                                             No. 5, Dallas County, Texas
                                                      Trial Court Cause No. CC-10-03452-E.
No. 05-12-00894-CV         V.                         Opinion delivered by Justice O'Neill.
                                                      Justices Moseley and Lewis participating.
MIKE OWEN AND BRANDOLYN
OWEN, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees, MIKE OWEN AND BRANDOLYN OWEN, recover
their costs of this appeal from appellant, BEECHWOOD SERVICING, LLC.


Judgment entered this 25th day of March, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                                 3